IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 30, 2008
                                     No. 07-60533
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

LEANGSE HOEUNG; TIP VANNY EM

                                                  Petitioners

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A95 261 171
                                BIA No. A95 261 172


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Leangse Hoeung, and his wife, Tip Vanny Em, citizens and natives of
Cambodia, petition for review of the Board of Immigration Appeals’ (BIA’s)
dismissal of their appeal of the order of the immigration judge (IJ) denying their
applications for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). Where, as here, the BIA has adopted the analysis and




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60533

conclusions of the IJ, we review the IJ’s findings. See Efe v. Ashcroft, 293 F.3d
899, 903 (5th Cir. 2002).
      Hoeung challenges the IJ's denial of relief based on the IJ's finding that
Hoeung's testimony was not credible. He contends that his testimony did not
contradict his written asylum application and materials; he asserts that his
testimony simply clarified and elaborated on certain details. He asserts that the
IJ misread and misinterpreted the facts, statements, and testimony and that the
inconsistencies identified by the IJ are trivial, innocent oversights that do not
go to the heart of his case.
      A review of the record establishes that the IJ’s finding that Hoeung’s
testimony is not credible is substantially supported by the record. Hoeung’s
arguments do not compel this court to substitute its judgment for that of the IJ.
See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994) (“We cannot substitute our
judgment for that of the BIA or IJ with respect to the credibility of the witnesses
or ultimate factual findings based on credibility determinations.”); see also Efe,
293 F.3d at 905 (“The panel cannot replace the Board or IJ’s determinations
concerning witness credibility or ultimate factual findings based on credibility
determinations with its own determinations.”).        Further, Hoeung has not
challenged the alternative conclusions that he failed to provide sufficient
evidence to support his claims for asylum, for withholding of removal, and for
relief under the Convention Against Torture. Accordingly, he has abandoned
any challenge to these conclusions. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003) (issues not raised in alien’s brief in support of his petition for
review of decision of BIA are deemed abandoned).
      The petition is DENIED.




                                        2